Citation Nr: 0211346	
Decision Date: 09/05/02    Archive Date: 09/09/02	

DOCKET NO.  98-00 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to August 1977 and was on active duty for 
training from June 4, 1978, to August 31, 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2001).

The August 1997 RO action was appealed to the Board.  In 
September 1998, the Board fully addressed the claim of 
entitlement to an increased evaluation for the residuals of a 
right foot injury.  Accordingly, this issue is not before the 
Board at this time.  Additional claims raised by the veteran 
were addressed in rating decisions dated November 2000 and 
August 2002.  These rating determinations have not been 
appealed and are not before the Board at this time.  

Within the November 2000 rating determination, the issue of 
service connection for a back injury on a secondary basis was 
addressed by the RO.  The RO also addressed this claim within 
a supplemental statement of the case issued in April 2002 and 
November 2000.  However, within neither the December 1997 
notice of disagreement nor the January 1998 substantive 
appeal was this issue raised by the veteran.  

The basis of the Board's jurisdiction is the August 1997 
rating determination which addressed the issue of new and 
material evidence to reopen the claim of service connection 
for the residuals of a back injury.  Consequently, this is 
the only issue before the Board at this time.


FINDINGS OF FACT

1.  The Board denied service connection for the residuals of 
a back injury in October 1994.

2.  Evidence received since the October 1994 decision is 
either cumulative or redundant and, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for residuals of a back injury.


CONCLUSION OF LAW

The evidence received since the October 1994 decision of the 
Board that denied service connection for residuals of a back 
injury is not new and material and that claim may not be 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156 (2001) 
and 66 Fed. Reg. 45,620 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107 
(West Supp. 2001)).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations eliminate 
the concept of a well-grounded claim and redefine the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified at 
38 C.F.R. §§ 3.156(a) and 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  They do not apply 
in the instant case as the claim to reopen was filed well 
before August 2001.  

A recent decision from the United States Court of Appeals for 
the Federal Circuit in Dyment v. Principi, __ F.3d __, No. 
00-7075 (Fed. Cir. Apr. 24, 2002), held that § 3(a) of the 
VCAA (the duty to assist and duty to inform sections of the 
VCAA) was not intended to be given retroactive effect.  The 
recent decision in Bernklau v. Principi, __ F.3d __, No. 00-
7122 (Fed. Cir. May 20, 2002) concurred with this decision, 
stating that the decision in Dyment was plainly correct.  The 
recent decisions in Dyment and Bernklau conflict with a VA 
General Counsel opinion that remains in effect, and is 
binding on the Board.  VAOPGCPREC 11-2000 (Nov. 27, 2000).  

The applicability or non-applicability of the VCAA in this 
case, however, is a moot point because any new notice or 
development duties mandated by the VCAA and implementing 
regulations have been met.  Under the VCAA, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In evaluating the VA's duty to 
assist the veteran in the development of his case, the Board 
notes the extensive medical records obtained since the 
veteran filed this claim many years ago.  There has never 
been any indication of missing medical records.  
Significantly, the veteran has failed to provide any 
indication of evidence not already in the possession of the 
Board that would support his case.  In Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992), the U.S. Court of Appeals for 
Veterans Claims (Court) stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

Regarding the duty to notify, communications from the VA to 
the veteran, including rating decisions, the statement of the 
case, the supplemental statements of the case, and the 
Board's prior decision regarding this disability have kept 
him apprised of what the veteran must show to prevail in his 
claim.  The evidence appears to be complete.  Consequently, 
there is no further duty to notify the veteran what evidence 
he may submit.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection for the residuals of a back injury was 
denied by the Board in October 1994 on the basis that the 
veteran had acute episodes of back disability in service 
without residual disability shown at the time of separation 
from service.  It was also found that post-service complaints 
were related to traumatic events to the back following 
service and are in no way related to the acute back 
complaints in service.

In September 1996, the veteran petitioned to reopen the 
previously denied claim of service connection for the 
residuals of a back injury.  He contended that he suffered a 
back injury while on active duty at Fort Hood, in June 1978.

In his November 1987 notice of disagreement, the veteran 
contended that he injured his back at the same time his leg 
was injured in service.  In his December 1997 substantive 
appeal, he stated that he injured his back in service at the 
same time he injured his feet.  

Outpatient treatment records submitted by the veteran reveal 
sporadic treatment of several disorders.  In January 2000, 
the veteran clarified that his back, right leg and right 
ankle injury occurred while he was in active duty for 
training in 1978 at Fort Hood.  Additional medical records 
were obtained by the RO.  None of these medical records 
associate the veteran's back disorder to his active service 
or his active duty for training.

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) (West 1991) and Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) 
provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

At the time of the Board's October 1994 decision, the 
evidence of record consisted of service medical records that 
showed that the veteran had acute episodes of a back disorder 
in service without residual disability shown at the time of 
separation from service.  During the veteran's period of 
active duty for training, in June 1978, he sustained a right 
foot injury with a fracture of the right ankle incurred when 
he caught his foot in a tank hatch.  This injury was not 
shown to involve the back.

Since the October 1994 decision, the veteran has failed to 
present any medical evidence to support his theory that his 
current back disorder is the result of active service or an 
injury during active duty for training.  The veteran's 
contention that his current back disability is the result of 
his active duty for training accident is cumulative of 
contentions already in the record in 1994.  It does not 
supply any new information and, therefore, is not "new" for 
purposes of reopening the claim for service connection for a 
back disorder.

The veteran's assertion that his back disability is due to an 
injury during service or active duty for training is not new 
evidence as it is essentially repetitious of contentions of 
record at the time of the October 1994 Board decision.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Although his 
statements are deemed truthful and probative of 
symptomatology, they do not represent competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Even if some of his contentions of record represent 
"new" evidence, it is nonetheless not "material" because it 
has not been shown that the veteran has any medical knowledge 
beyond that of lay persons.  Moray v. Brown, 5 Vet. App. 211 
(1993).  That is, the veteran is not qualified to provide an 
opinion on the diagnosis or causation of his claimed back 
disability.  Id.  

The October 1994 Board decision found that the veteran's 
post-service back complaints were not causally related to 
acute back complaints during service but rather were due to 
post-service traumatic events.  The additional medical 
evidence in question shows treatment for back symptoms but it 
does not provide a basis to reopen the previously denied 
claim.  This evidence merely confirms post-service back 
symptoms, which is cumulative of previously considered 
evidence.  Such evidence is not new, within the meaning of 
the cited legal authority, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As the additional evidence submitted is not new 
or material, the veteran's claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a back injury is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

